895 A.2d 794 (2006)
277 Conn. 918
Wanda VINE
v.
ZONING BOARD OF APPEALS OF the TOWN OF NORTH BRANFORD et al.
Supreme Court of Connecticut.
Decided March 2, 2006.
Frank S. Marcucci, East Haven, in support of the petition.
The petition by the defendant M & E Construction, Inc., for certification for appeal from the Appellate Court, 93 Conn. App. 1, 887 A.2d 442 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the variance granted by the named defendant, the zoning board of appeals of the town of North Branford, was improper because the hardship was merely financial?"
KATZ, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17620.